Citation Nr: 0114768	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to April 
1952.  He died in August 1999, and the appellant is his 
widow.  

The appeal arises from the December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, denying service connection for 
the cause of the veteran's death, and denying entitlement to 
Dependent's Education Assistance benefits pursuant to 
38 U.S.C. Chapter 35.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that there appears to be of record an 
abbreviated form of a death certificate, which the Board does 
not consider completely satisfactory for purposes of 
considering the issues on appeal.  The death certificate does 
indicate that the veteran died in August 1999, and that he 
was born in September 1930.  The certificate indicates that 
the cause of death was organic heart disease with cardiogenic 
shock, and "tobacco".  The death certificate does not state 
whether an autopsy was performed.  It does reveal that the 
veteran died at "DRMC-W", which the Board speculates may be 
a hospital, but which fact is similarly unilluminated by the 
death certificate.

The appellant's representative at the Board has argued on 
appeal that tobacco use, shown by the death certificate to be 
a factor in the veteran's death, may be attributed to 
service.  However, the Board considers this contention to be 
without legal merit in this case because the claim for 
service connection for the cause of death was filed after 
June 9, 1998.   Because of filing after that date, 38 
U.S.C.A. § 1103 applies, and service connection may be 
granted only if a tobacco-related disability was manifest 
during service or to the requisite degree of disability 
within any applicable presumptive period.  These are bases 
for service connection which may be considered generally 
without consideration of tobacco use, and these general bases 
for service connection for a disorder causing or contributing 
to death are considered by this Remand. 

During the veteran's lifetime and at the time of death he was 
service connected for residuals of multiple gunshot wounds 
with related muscle and nerve injuries, as well as for 
cervical spine injury, rated in combination at 60 percent 
disabling.  Service medical records show that a gunshot wound 
also involved injury to the upper pole of the right kidney.  

In a November 1999 letter, S. Anand, M.D., a private 
physician, informed that he had treated the veteran for 
kidney disease in 1998, and that he had reviewed medical 
reports detailing the extent of kidney damage dating back to 
1952.  Dr. Anand opined that damage to the veteran's right 
kidney in service may have contributed to early failure of 
that kidney.  Although the death certificate does not reveal 
that kidney failure caused or contributed to the cause of 
death, the Board nonetheless construes Dr. Anand's statement 
as one suggesting such a contribution to the cause of death.  
The Board accordingly considers it necessary to develop that 
matter in regard to the appellant's appealed claim, pursuant 
to the VCAA. 

The appellant also claims on appeal that an anxiety disorder 
which was related to service, aggravated heart disease 
causative of the veteran's death.  This contention likewise 
requires development pursuant to the VCAA.

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should ascertain from the 
appellant whether an autopsy was 
performed, and whether the veteran died 
at a private residence or in a hospital.  
Depending on the appellant's response, 
to the extent applicable, a complete 
autopsy report and complete records of 
the veteran's terminal treatment or 
hospitalization should be obtained for 
association with the claims folder.  

2.  The RO should ask the appellant to 
report any medical treatment the veteran 
may have had for heart disease, 
including essential hypertension, as 
well as for a kidney disorder and any 
psychiatric disorder, since his 
separation from service.  With 
appropriate authorization, all such 
records should be obtained for 
association with the claims folder, to 
include all records of treatment by Dr. 
S. Anand, M.D..  


3.  After completing the foregoing, the 
claims folder including all obtained 
records should be referred to an 
internist for review and a medical 
opinion in response to the following 
questions:

A.  Is it at least as likely as not 
that organic heart disease 
including essential hypertension 
was present during service or 
within the first post-service year, 
or is otherwise related to service.  

B.  Is it at least as likely as not 
that the veteran's service-
connected residuals of gunshot 
wounds, including right kidney 
damage reflected in the service 
medical records, materially aided 
or lent assistance to the 
production of death.  

Answers to these questions should be 
explained with support from the 
evidentiary record.

4.  Thereafter, the claims folder 
including all obtained records should be 
referred to a VA psychiatrist for review 
and expression of opinions in response 
to the following questions:

A.  Is it at least as likely as not 
that the veteran had an acquired 
psychiatric disorder during his 
lifetime.  

B.  If the answer to question 4. A. 
is in the affirmative, is it at 
least as likely as not that such 
acquired psychiatric disorder was 
present during service, or, if the 
acquired psychiatric disorder was a 
psychosis, is it at least as likely 
as not that a psychosis was present 
during the first post-service year, 
or is it at least as likely as not 
that a psychiatric disorder is 
otherwise related to service. 

C.  If the answer to any portion of 
question 4. B. is in the 
affirmative, is it at least as 
likely as not that such acquired 
psychiatric disorder caused organic 
heart disease, aggravated organic 
heart disease, or otherwise aided 
or lent assistance to the 
production of death.  

Answers to these questions should be 
explained with support from the 
evidentiary record.

4.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Thereafter, the RO should 
readjudicate the appealed claims.  If the 
determinations remain adverse to the 
appellant, she and her representative 
should be provided a Supplemental 
Statement of the Case which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  The appellant 
and her representative should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with recently 
enacted legislation.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

